I. SLC TRUST 2010-01Deal Parameters Student Portfolio Characteristics 10/31/2010 Activity 1/31/2011 A i Portfolio Balance $ $ $ ii Interest to be Capitalized $ $ iii Total Pool $ $ iv Specified Reserve Account Balance $ $ v Capitalized Interest Account Balance $ $ vi Total Adjusted Pool $ $ B i Pool Balance as a Percent of Original Pool Balance % % ii Weighted Average Coupon (WAC) % % iii Weighted Average Remaining Term iv Number of Loans v Number of Borrowers vi Average Outstanding Principal Balance $ $ Notes
